Exhibit 10.1

COMMITMENT INCREASE AGREEMENT

March 31, 2014

JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders party to the
Credit Agreement referred to below (the “Administrative Agent”)

500 Stanton Christiana Road, Ops 2

Floor 3

Newark, DE 19713-2107

 

Attention:    Brittany Duffy    (Telecopy No.: 302-634-4733)

Ladies and Gentlemen:

We refer to the $320,000,000 Senior Secured Revolving Credit Agreement dated as
of September 4, 2013 (as amended, modified or supplemented from time to time and
giving effect to prior Commitment increases to date, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among Corporate
Capital Trust, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for said Lenders. You have advised us
that the Borrower has requested in a letter dated March 31, 2014 (the “Increase
Request”) from the Borrower to the Administrative Agent that the aggregate
amount of the Multicurrency Commitments and Dollar Commitments be increased by a
total amount equal to $170,000,000, for a total facility size of $490,000,000,
on the terms and subject to the conditions set forth herein.

A. Commitment Increase. Pursuant to Section 2.07(e) of the Credit Agreement,
each Assuming Lender set forth on Schedule I hereto under the heading “Assuming
Lender” and each Increasing Lender set forth on Schedule I hereto under the
heading “Increasing Lender”, hereby agrees to make a Multicurrency Commitment or
Dollar Commitment, as applicable, in the amount set forth opposite the name of
such Assuming Lender or Increasing Lender in Schedule I hereto, such
Multicurrency Commitment and Dollar Commitment to be effective as of the
Increase Date (as defined in the Increase Request); provided that the
Administrative Agent shall have received a duly executed officer’s certificate
from the Borrower, dated the Increase Date, in substantially the form of Exhibit
I hereto and each Assuming Lender and Increasing Lender, as applicable, shall
have received its upfront fee set forth on Schedule I.

B. Confirmation of Assuming Lenders and Agreement of Increasing Lenders. Each
Assuming Lender (i) confirms that it has received a copy of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
and (iii) acknowledges and agrees that, from and after the Increase Date, it
shall have a Commitment equal to the Commitment Increase set forth opposite the
name of such Assuming Lender in Schedule I hereto and such Commitment shall be
governed for all purposes by the Credit Agreement and the other Loan Documents.
Each Increasing Lender agrees that from and after the Increase Date, its
additional commitment set forth opposite such Increasing Lender’s name in
Schedule I hereto shall be included in its existing Commitment and be governed
for all purposes by the Credit Agreement and the other Loan Documents.



--------------------------------------------------------------------------------

Sincerely,

ASSUMING LENDERS

BMO HARRIS BANK

 

 

/s/ Joan Spiotto

  Joan Spiotto   Vice President

BARCLAYS BANK PLC

 

 

/s/ Alicia Borys

  Alicia Borys   Vice President

EVERBANK COMMERCIAL FINANCE, INC.

 

 

/s/ Ed McGugan

 

Ed McGugan

 

Managing Director

RBC CAPITAL MARKETS LLC

 

 

/s/ Greg DeRise

  Greg DeRise   Authorized Signatory

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

/s/ Robert Lipps

  Robert Lipps   Managing Director



--------------------------------------------------------------------------------

INCREASING LENDER

MIZUHO BANK, LTD.

 

 

/s/ James Yu

  James Yu   Senior Vice President

Accepted and agreed:

CORPORATE CAPITAL TRUST, INC.

 

 

/s/ Paul S. Saint-Pierre

  Paul S. Saint-Pierre   Chief Financial Officer

Acknowledged:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Issuing Bank

 

 

/s/ Lauren Gubkin

 

Lauren Gubkin

Vice President

  J.P. Morgan



--------------------------------------------------------------------------------

SCHEDULE I            

 

Assuming Lender

  

Commitment

   Upfront Fee  

BMO Harris Bank

   $25,000,000 (Multicurrency)    $ 125,000   

Barclays Bank PLC

   $30,000,000 (Multicurrency)    $ 150,000   

RBC Capital Markets LLC

   $15,000,000 (Multicurrency)    $ 75,000   

HSBC Bank USA, National Association

   $50,000,000 (Multicurrency)    $ 375,000   

Everbank Commercial Finance, Inc.

   $25,000,000 (Dollar)    $ 125,000   

Increasing Lender

  

Additional Commitment

      

Mizuho Bank, Ltd.

   $25,000,000* (Multicurrency)    $ 125,000   

 

* As of the Increase Date, Mizuho Bank, Ltd.’s total Commitment under the Credit
Agreement will be $50,000,000.



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF OFFICER’S CERTIFICATE

April 4, 2014

JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders party to the
Credit Agreement referred to below (the “Administrative Agent”)

500 Stanton Christiana Road, Ops 2

Floor 3

Newark, DE 19713-2107

 

Attention:         Brittany Duffy

        (Telecopy No.:302-634-4733)

Ladies and Gentlemen:

On behalf of Capital Corporate Trust, Inc. (the “Borrower”), I, Paul S.
Saint-Pierre, Chief Financial Officer of the Borrower, refer to the $320,000,000
Senior Secured Revolving Credit Agreement dated as of September 4, 2013 (as
amended, modified or supplemented from time to time and giving effect to prior
Commitment increases to date, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) among the Borrower, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for said Lenders.
I also refer to the letter dated March 31, 2014 (the “Increase Request”) from
the Borrower to the Administrative Agent, requesting that the aggregate amount
of the Multicurrency Commitments and Dollar Commitments be increased by a total
amount equal to $170,000,000, for a total facility size of $490,000,000, on the
Increase Date (as defined in the Increase Request).

With respect to the Increase Request, I hereby certify in my capacity as an
authorized officer of the Borrower that each of the conditions to the related
Commitment Increase set forth in Sections 2.07(e)(i)(A), (B), (D) and (E) of the
Credit Agreement have been satisfied as of the date hereof.

Sincerely,

 

/s/ Paul S. Saint-Pierre

Paul S. Saint-Pierre Chief Financial Officer